Citation Nr: 0621611	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  98-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as secondary to exposure to herbicides.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), claimed as nervous condition.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, claimed as nervous 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1997 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for a skin disorder claimed as 
chloracne and determined that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for a psychiatric disorder, claimed as a 
nervous condition.  This matter also comes from an appeal 
initiated from an April 2002 rating decision that denied 
service connection for PTSD.  The veteran requested DRO 
review of this matter, and in a January 2005 supplemental 
statement of the case, the DRO consolidated the PTSD issue 
with the already pending issue of a psychiatric disorder 
other than PTSD, claimed as a nervous condition.  The January 
2005 duty to assist letter also advised the veteran that the 
April 2002 rating decision had been issued in error, because 
the RO considered the PTSD claim to have been on appeal from 
the February 1997 rating decision.  In fact, the RO denied 
service connection for a psychiatric disorder, to include 
PTSD in a May 1993 rating decision.  The veteran is not 
prejudiced by this in light of the reopening of this claim, 
and the Board will continue to address the psychiatric 
disorder claim to include PTSD in the interests of judicial 
economy and avoidance of piecemeal litigation.  See Smith v. 
Gober, 236 F.3d. 1370 (Fed. Cir. 2001).

In October 1999, the veteran testified before a Veterans Law 
Judge at a hearing held at the VA Central Office.  The Board 
disposed of other issues on appeal and remanded this matter 
for further development in February 2000.

The Veterans Law Judge who held the October 1999 hearing has 
since left the Board.  The Board remanded this matter a 
second time in September 2005 to afford the veteran an 
opportunity for another Board hearing before an active 
Veterans Law Judge.  In February 2006, the veteran testified 
before the undersigned Veterans Law Judge at a hearing held 
at the RO.  Transcripts of the hearings are associated with 
the claims folder.   

This case is now returned to the Board for further appellate 
consideration.  

The reopened claim for entitlement to service connection for 
a psychiatric disorder, to include PTSD, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  The evidence is in equipoise that the veteran has 
chloracne that was incurred in or aggravated by service.

2.  In May 1993, the RO denied entitlement to service 
connection for a psychiatric disorder, to include PTSD.  The 
veteran did not appeal this decision and it became final.  

3.  Since the prior final denial of service connection for a 
psychiatric disorder, to include PTSD in May 1993, the 
evidence associated with the claims file is so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, chloracne was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006), 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  The May 1993 decision which denied entitlement to service 
connection for a psychiatric disorder, to include PTSD, is 
final.  38 U.S.C.A. § 7105( West 2002); 38 C.F.R. § 20.1103 
(2005).

3.  New and material evidence has been received since the May 
1993 RO decision which is sufficient to reopen the veteran's 
claim for service connection for a psychiatric disorder, to 
include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in November 1996 and October 2000.  After the claims 
were denied in February 1997 and April 2002, a duty to assist 
letter addressing the PTSD issue on a de novo basis was 
issued by the RO in January 2002.  A duty to assist letter 
addressing the chloracne claim and a psychiatric disorder 
other than PTSD was initially issued by the RO in January 
2004.  This letter provided initial notice of the provisions 
of the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  The January 2004 letter 
also advised him that the January 2002 rating decision 
addressing PTSD to have been issued in error as it considered 
the PTSD claim to be on appeal from the February 1997 rating 
that declined to reopen a claim for service connection for a 
"nervous condition."  The duty to assist letters, and the 
supplemental statement of the case issued in January 2005 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
Although the duty to assist letters failed to provide the 
veteran with the correct law addressing the issue of new and 
material evidence as well failing to explain in detail what 
evidence the veteran must submit to reopen his claim, the 
veteran is not prejudiced in this instance where the claim is 
being reopened.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
report of December 2002 provides a current assessment of the 
veteran's skin condition based on review of the records, with 
subsequent medical records after this examination shown to be 
sufficient evidence to adjudicate this claim.  Regarding the 
psychiatric and PTSD claims, this matter will be addressed on 
remand, as there is sufficient evidence to reopen this 
matter.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being granted for the 
chloracne issue, failure to provide such notice constitutes 
harmless error, as the RO will address this matter upon 
implementing the grant.  Regarding the petition to reopen a 
previously denied claim for a psychiatric disorder, to 
include PTSD, this matter is being reopened and any 
deficiency will be addressed by the RO on remand.  

II.  Service Connection for Chloracne

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.    

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne.  38 C.F.R. 
§ 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The veteran's October 1967 entrance examination noted 
complaints of skin disease in the report of medical history, 
with a normal skin examination shown.  He was noted to have 
findings of acne and a boil two months ago.  Service medical 
records reflect that he was repeatedly treated for skin 
problems, with acne on the face and shoulder treated with 
tetracycline and pHisoHex in January 1968.  He was seen for 
skin complaints in August 1968, including boils on his neck 
and face with multiple pimples and furnicles.  In September 
and October 1968 he was treated for a boil on his neck with 
acneform lesions and infected acne respectively.  Treatment 
again involved tetracycline.  In October 1968, he was treated 
for a sebaceous cyst.  His December 1969 separation 
examination revealed a diagnosis of acne, moderate.  

Service personnel records obtained reflect that the veteran 
was assigned to Vietnam in May 1968 and served in Vietnam in 
June 1968, but was transferred to the United States on June 
26, 1968 due to illness of a family member.  Exposure to 
herbicides is presumed.  

Post-service medical records reflect treatment for skin 
complaints with a rash on his ear, back and chest in January 
1983.  An April 1987 private medical record noted a problem 
with cystic acne which had been previously well controlled 
with tetracycline.  However, he had been off it for a year or 
two and had recently been getting a flare up, with a couple 
of bouts of cystic lesions now.  He was started back on 
Tetracycline.  He was also noted to have a dermatitis beneath 
the foreskin which looked like typical monilia dermatitis.  
In November 1988 he was noted to have acne, with cysts and 
viewed as severe.  He wanted to see a dermatologist about 
treating it with Accutane, which the examining physician 
agreed was probably indicated and a referral was made.  A 
reference to acne was made in a November 1993 evaluation for 
chronic fatigue, but noted a history of having developed an 
acneform type rash after working at a chemical dump, which he 
indicated was evaluated and found unrelated to exposure to 
chemicals.

A January 1997 letter from a private doctor stated that the 
veteran had been a patient since 1988 and was seen 6 to 8 
times a year for treatment with a diagnosis that included 
chloracne.

The report of an April 1997 VA examination gave a history of 
acne onset in 1969 while on active duty with on and off 
treatment with tetracycline since.  The last treatment was in 
January 1997.  He was said to work for the chemical corps in 
1969 but did not recall any chemical spills.  The acne came 
and went within a few months, leaving only scarring.  His 
subjective complaints were of scarring on his face, upper 
back, chest and skin of the penis.  He could expuss some 
material from the back lesions from time to time.  He was 
also concerned that there might be some relationship between 
chloracne and colon polyps, which he now had.  Objective 
examination revealed moderate scarring of the face and upper 
back and to a mild degree on the anterior chest.  
Occasionally 2 to 3 closed comedones were noted on the 
posterior back.  There was no significant scarring of the 
penis skin and no current inflamed cysts.  There were about 
20 to 30 sebaceous cysts on the back, non inflamed.  The skin 
disorder was described as mostly chloracne, mostly now just 
residual scarring, affecting areas described above.  There 
was no active inflammation, but a few comedones and 20 to 30 
small cysts on the back consistent with sebaceous cysts/acne 
cysts.  The diagnosis was chloracne, scarring moderate, not 
active at present.  

An August 1998 letter from the veteran's private doctor 
stated that the veteran had a history with acne shortly after 
exposure to chemicals after he worked at a chemical dump in 
1969 after he left Vietnam.  There was no definite known 
chemical exposure while in Vietnam.  He was noted to have 
developed acne, which worsened progressively and became a 
cystic, scarring type of acne, with problems subsequent to 
that.  He now had deep cystic acne scarring.  The doctor 
verified that the veteran gave his history a little over 10 
years ago and the doctor had no reason to doubt him.  

In his October 1999 hearing the veteran testified that he 
wished to pursue his claim for service connection for acne on 
alternative bases, to include aggravation of a preexisting 
condition, direct service connection and on a presumptive 
basis due to herbicide exposure.  He testified that he 
developed cystic acne in service, in which he broke out with 
boils while he was serving stateside at a chemical dump.  He 
indicated that the boils never returned, but that he 
continues to have acne under the skin.  He testified that 
prior to service he had "teenage acne" treated with 
tetracycline and that serving at the chemical dump worsened 
this.  

VA treatment records from 2000 through 2002 mostly address 
other problems, but include a July 2000 treatment record in 
which multiple skin lesions were excised on the right 
parietal and posterior thorax regions.  The diagnosis was 
inclusion cyst.  In January 2002, he gave a history of a 
diagnosis of chloracne in the past, treated with tetracycline 
and Retin A, and wanted to see a dermatologist to see if more 
could be done.  He was noted to have irregular skin with 
scarring and pits on his face but no active pustules and he 
was assessed with chloracne.  He requested a dermatology 
referral.  

The report of a December 2002 VA examination included a 
review of the claims file as well as examination of the 
veteran.  He was noted to have been in Vietnam, with missions 
involving crawling in the jungle.  He also indicated that he 
worked in the Chemical Corps after being in Vietnam, and 
accidentally ingested Agent Orange.  He gave a history of 
teenage acne prior to service, which was treated with 
tetracycline and eventually cleared up.  His skin was then 
clear until he was stationed at Fort McClellan, where he had 
an eruption of cystic acne that involved his scalp, hands, 
feet and penis.  This lasted about 3 to 4 years and consisted 
of multiple orange to yellow cysts with purulent drainage.  
After the lesions resolved, he had significant scarring 
involving his face, neck and penis.  He was noted to have 
been diagnosed with chloracne over the past 10 years.  He was 
treated with tetracycline which did not resolve his symptoms.  
He had not been treated for 10 years.  He denied systemic 
symptoms from the acne except for slight pain with the 
eruption of the lesions and purulent drainage from the 
lesions as they resolved.  Physical examination noted 
multiple open follicular orifices on the face with some 
cystic lesions noted in the deep portions of the dermis.  No 
active pustules or papules were noted on the forehead, cheeks 
or chin.  There were multiple small atrophic scars on the 
face.  There were also several small firm cystic spaces with 
follicular openings retroaurically.  No purulent drainage 
could be noted between these areas.  Examination of the back 
and chest revealed multiple small atrophic scars with 
patulous follicular orifices.  The dorsal penis revealed 
several small 5 millimeter nodules or comedones and very few 
superficial cysts.  No deep inflamed nodules or pus filled 
cysts were noted.  The acne was currently superficial with 
very few comedones and very few superficial cysts.  

Based on this examination the examiner provided the following 
diagnoses:  1.  The veteran did not have active chloracne.  
He did not have active acne at this time.  However it did 
seem likely that the veteran in the past had chloracne and 
had significant scarring from the previous activity of the 
chloracne.  The diagnosis was based on the fact that findings 
such as retroauricular cystic spaces with scars was commonly 
found in chloracne and uncommon in regular cystic and nodular 
acne.  Also the multiple nodules on the penis were unlikely 
in regular acne.  The veteran's own history of orange to 
yellow discoloration of drainage from the acne was described 
as uncommon in regular acne, but strangled cysts with such 
drainage were common in chloracne.  The examiner opined that 
it was as likely as not that the veteran's herbicide exposure 
to Agent Orange in service led to these disorders.  The 
examiner did note that he could not provide requested 
opinions without resort to speculation as there was no active 
lesion present that was consistent with chloracne.  The 
opinion was based on the veteran's history and pattern of 
scarring shown.   

Although the December 2002 VA examination suggested that 
while the chloracne that was as likely as not was related to 
service was now inactive, records after this examination 
reflect that the chloracne was active to some degree.  He was 
seen at the VA in September 2004 with a problem list that 
included acne, with scarring of the face and upper back noted 
and a history of having used tetracycline without much 
success.  He was requesting a dermatology consult to see if 
there was a better therapy.  The fact that he was requesting 
a dermatology consultation for a more suitable therapy to 
treat his chloracne suggests that an active disease process 
continues to exist.  The September 2004 VA's order for a 
dermatology consult gave an order for a dermatology referral 
based on the veteran having had "chloracne" since 1969, 
with frequent episodes of acne treated without success by 
tetracycline and with scarring of the face and upper back.  
The record reflects that he was scheduled for a dermatology 
consult in October 2004 but the records in the claims file do 
not include any from October 2004.  

Likewise the veteran's February 2006 hearing testimony 
suggests that there continues to be an active chloracne.  He 
testified that he continues to have problems with skin 
breakouts over his body and that he presently received 
treatment from a VA physician as well as by a private 
dermatologist.  He testified that he was recently prescribed 
a dermatological soap to treat his skin.  

Based on a review of the evidence, the Board finds that the 
evidence is in equipoise as to whether the veteran has an 
active chloracne that is related to service.  As noted above, 
the December 2002 examination found that it was as likely as 
not that the veteran had a chloracne that was as likely as 
not related to herbicide exposure in service, although this 
examination determined it was not presently active.  
Subsequent medical and lay evidence however suggests that the 
veteran continues to seek treatment for active problems from 
his chloracne.  

III.  New and Material Evidence

Service connection for a psychiatric disorder, classified as 
a nervous disorder and including PTSD, was denied in a May 
1993 rating decision.  The basis for the RO's May 1993 denial 
was that the service medical records were entirely negative 
for a psychiatric disability and that while private medical 
records showed treatment for anxiety, there was no indication 
that this was due to service.  The veteran was noted to have 
failed to respond to a December 1992 letter referring to 
stressors to support a diagnosis of PTSD.  The decision also 
noted that a diagnosis of PTSD was not of record.  The 
veteran did not appeal this decision after receiving notice 
of it the same month.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1104.  If, however, new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  Manio v. Derwinski, 1 Vet. 
App 145 (1991).  

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for a claim filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received in February 1998.

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Among the evidence previously considered by the RO in May 
1993 are service medical records which revealed the veteran 
to have no complaints of psychiatric problems on his October 
1967 entrance examination's report of medical history, with a 
normal psychiatric examination shown.  The service medical 
records are likewise negative for any psychiatric problems.  
His November 1968 report of medical history in conjunction 
with a separation examination revealed that the veteran 
checked "yes" as to having had nightmares, depression or 
excessive worry and nervous trouble of any sort.  His 
December 1969 separation examination was normal.

Among the evidence previously considered by the RO in May 
1993 were private medical records from 1987 to 1991, wherein 
an April 1987 record revealed that the veteran complained of 
occasional bouts of anxiety since his wife died two years 
ago.  He cited having used Valium infrequently to treat his 
symptoms.  The records revealed him to be prescribed 30 
Valium tablets per month, to be monitored for excessive use 
throughout the rest of 1987.  A November 1988 record revealed 
complaints of a phobic disorder, described as a great fear 
and anxiety about getting up to make a presentation for work.  
He was noted to have used Valium for years.  

Evidence received after May 1993 includes the veteran's 
statements and testimony regarding his stressors.  The 
veteran is noted to have testified in his November 1999 
hearing that he served as a mine sweeper as a combat engineer 
in Vietnam and indicated that such work was nerve racking.  
He also submitted an undated written statement that appears 
to have been received along with records date stamped in 
October 2002, and also testified in February 2006 about his 
stressors, which included witnessing another soldier 
accidentally blow his hand off in a training accident in 
Vietnam and his failure to find a land mine that later blew 
up a truck and injured the driver.  He also described being 
sent out in a dump truck at night to draw sniper fire.  

Service personnel records received after May 1993 reflect 
that the veteran was assigned to Vietnam on May 26, 1968, and 
on June 4, 1968 his duty assignment in Vietnam was 
"Pioneer" with the COC 15th Eng BN, 9th Inf Div.  He was sent 
home from Vietnam on June 26, 1968 on emergency leave.  His 
military occupational specialty in service was combat 
engineer.  

Among the evidence received after May 1993 includes VA 
medical records showing treatment for a diagnosed PTSD in 
1999 and 2000 and thereafter.  The records include a November 
1999 treatment record that diagnosed PTSD, with a trauma 
history of "mind (sic) sweeper with survivor guilt."  Other 
VA records from 2002 throughout 2004 continued to diagnose 
PTSD, as well as depression and panic attacks, with a history 
of the veteran working as a minesweeper noted in service, as 
well as his being sent out of Vietnam early due to his 
father's illness and death.  Of note, a May 2004 treatment 
record diagnosed PTSD, based on stressors such as his duties 
clearing booby traps as a minesweeper, witnessing an 
individual blow his hand off in a training accident, failing 
to detect a mine that blew up a truck and being placed in a 
truck to draw sniper fire.  An August 2004 treatment record 
addressed some Vietnam issues, including survivor guilt at 
being sent out of Vietnam early and his unit being overrun 
shortly after he was sent out of it.  

As the basis for the prior denial of May 1993 was the fact 
that there had been no evidence of a psychiatric disorder in 
service, nor medical evidence linking any psychiatric 
disorder to service and no stressors cited, the Board finds 
that this additional evidence is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
does raise a reasonable possibility of substantiating the 
claim.  

Under these circumstances, as new and material evidence has 
been submitted, the claim is now reopened.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.


ORDER

Service connection for chloracne is granted.  

New and material evidence having been received, the claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD is reopened.  To this extent, the 
appeal is granted.  


REMAND

As noted above, the claim for entitlement to service 
connection for a psychiatric disability, to include PTSD was 
reopened based on the receipt of new and material evidence.  
A review of the records reflects that additional development 
is necessary.  The veteran is claiming that he has PTSD as a 
result of being subjected to combat experiences.  His claimed 
stressors include having served as a mine sweeper as a combat 
engineer in Vietnam, dealing with explosives.  Another 
stressor included a witnessing another soldier accidentally 
blow his hand off in a training accident in Vietnam.  Another 
stressor was his failure to find a land mine that later blew 
up a truck and injured the driver.  He also described being 
sent out in a dump truck at night to draw sniper fire.  
Another stressor was his unit being overrun after he was sent 
stateside on emergency leave.  

The Board notes that these stressors have not yet been 
verified.  Personnel records obtained reflect that on June 4, 
1968 during his service in Vietnam, the veteran served as a 
"pioneer" with the COC 15th Engr. BN, 9th Inf Div.  His 
personnel records reflect Vietnam service approximately 
between May 26, 1968 and June 26, 1968, when he was placed on 
emergency leave due to his father's illness.  He remained 
assigned to the United States for the rest of his service.  
His military occupational specialty was combat engineer.  

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that (1) explains the information or 
evidence needed to establish an initial 
disability rating and effective date, if 
service connection is granted, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant.

2.  The VBA AMC should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD stressor 
statements and all medical and personnel 
records.  The summary and all associated 
documents, including a copy of this 
remand, all available service records, 
and any written stressor statements 
should then be sent to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150, to obtain 
verification of the claimed stressors.  
The JSRRC should be requested to provide 
any information which might corroborate 
any of the veteran's alleged experiences 
and stressors.  This should include 
clarification as to whether the military 
duty of "pioneer" would be a combat 
position.  The AMC should ask JSRRC to 
attempt to verify the following 
stressors:

(a) STRESSOR 1 Having served as a mine 
sweeper as a combat engineer in Vietnam, 
dealing with explosives;

(b) STRESSOR 2 Witnessing another soldier 
accidentally blow his hand off in a 
training accident in Vietnam; 

(c) STRESSOR 3 Failure to find a land 
mine that later blew up a truck and 
injured the driver.  

(d) STRESSOR 4 Being sent out in a dump 
truck at night to draw sniper fire.

(e) STRESSOR 5 His unit being overrun 
after he was sent stateside on emergency 
leave.

3.  Thereafter, only if any alleged 
stressors have been verified, the VBA AMC 
should afford the veteran a VA special 
psychiatric examination.  The claims file 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination.  The 
examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include PTSD.  
The examiner should provide an opinion on 
the following: 

a.  Does the veteran have a diagnosis of 
PTSD?

b.  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) supporting 
the diagnosis of PTSD.  In identifying 
any claimed stressor(s) the examiner 
should independently review the entire 
record.  After consideration of these 
stressors, the examiner should explain 
whether they satisfy the criteria to 
support a diagnosis of PTSD;

c.  If PTSD is not diagnosed or if there 
are additional psychiatric disorders, the 
examiner should opine as to whether any 
such disorder(s) is/are related to 
service, or if preexisting service, 
was/were aggravated thereby.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  

The report of the examination should 
include a complete rationale for all 
opinions.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, to include the revised 
38 C.F.R. § 3.304 (f).  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process of law and further develop the veteran's claim.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


